  8:20-cv-00073-BCB-MDN Doc # 54 Filed: 09/29/20 Page 1 of 1 - Page ID # 173




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


STARR G. SNYDER,

                       Plaintiff,                                      8:20-CV-73

       vs.
                                                                         ORDER
AMERICAN OPTICAL CORP., CLEAVER
BROOKS, INC., DAP, INC., HONEYWELL
INTERNATIONAL, INC., KAISER GYPSUM
COMPANY, METROPOLITAN LIFE
INSURANCE COMPANY, and MINE
SAFETY APPLIANCES COMPANY, LLC.,
                       Defendants.


       This matter is before the Court on the parties’ Stipulated Motion to Dismiss Defendant,

Cleaver Brooks, Inc. Filing 53. Pursuant to Federal Rule of Civil Procedure 21, Plaintiff’s claims

against Cleaver Brooks, Inc. are dismissed with prejudice, each party to bear its own costs and

fees. The Clerk of Court is directed to terminate Cleaver Brooks, Inc. as a party to this case.

       Dated this 29th day of September, 2020.



                                                      BY THE COURT:


                                                      __________________________
                                                      Brian C. Buescher
                                                      United States District Judge
